Citation Nr: 0002763	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as a residual of venereal disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1949 to September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Additional evidence was associated with the claims file.  
However, this additional evidence does not address a 
psychiatric disorder.  Therefore, the additional evidence is 
not material.  The veteran was informed of how to file a new 
claim with the regional office.   


FINDING OF FACT

Competent evidence of a nexus between a psychiatric disorder 
claimed as a residual of venereal disease and service is not 
of record.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder claimed as a residual of venereal disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of service connection for 
a psychiatric disorder.  Based on the evidence of record, the 
claim is not well grounded.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant has not claimed that an acquired psychiatric 
disorder arose under a combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) is not warranted.  

Information from the hospital admissions cards created by the 
Office of the Surgeon General, Department of the Army do not 
show a diagnosis of an acquired psychiatric disorder.  The 
documents reflect notations of chancroid and primary 
syphilis.

The Social Security Administration (SSA) psychological 
evaluation, dated April 1993, provided a diagnosis of a 
severe generalized anxiety disorder.  The examiner indicated 
that while one has to be aware of the possible problems 
associated with the appellant's reported syphilis infection 
it does appear that, in addition to numerous apparently 
documented physiological problems, he may also have an 
anxiety disorder with a classic stocking and glove anthesia.  

At the August 1999 Board hearing the appellant testified that 
his current symptoms were due to syphilis in service; that 
was mistreated.  During the hearing the veteran was informed 
of his duty to submit evidence of a well grounded claim and 
the possibility of additional evidence regarding a 
psychiatric disorder was explored.

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  The SSA examiner has not 
provided a nexus between the appellant's acquired psychiatric 
disorder and service.  No etiology was found for the 
appellant's acquired psychiatric disorder.  Although the 
examiner noted that one had to be aware of the possible 
problems associated with syphilis, the examiner did not 
attribute a psychiatric disorder to service.  In fact, the 
examiner noted that "in addition" the veteran may have an 
anxiety disorder.  This tends to establish that the examiner 
did not attribute a psychiatric disorder to service, 
including the infection.  We also note that the examiner did 
not attribute the psychiatric diagnoses of generalized 
anxiety disorder, rule out conversion disorder and rule out 
somatoform disorder to syphilis or service.

The appellant has not brought forth evidence of a positive 
relationship between the acquired psychiatric disorder and 
service nor has he brought forth evidence of a positive 
relationship between a venereal disease and an acquired 
psychiatric disorder.  

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current acquired psychiatric 
disorder and a disease or injury in service and therefore, 
the claim is not well grounded.  See Caluza, supra.  Although 
the appellant has stated that he believes that his problem is 
related to syphilis, he is a lay person and his opinion is 
not competent.  See Layno, 6 Vet. App. at 470; Espiritu, 2 
Vet. App. at 494.  The appellant's own unsupported opinion 
does not give rise to a well-grounded claim.  

The Board has reviewed all the evidence of record.  Although 
the appellant stated that his acquired psychiatric disorder 
was due to service there is no competent evidence that a 
disease or injury incurred or aggravated in service caused 
the appellant's acquired psychiatric disorder.  Accordingly, 
the appellant's claim for service connection for an acquired 
psychiatric disorder is denied, as he has not submitted a 
well-grounded claim.  

At this time, there is no competent evidence that the 
appellant's acquired psychiatric disorder is attributable to 
service.  Furthermore, there is no competent evidence that 
the appellant's acquired psychiatric disorder was manifest 
during service.  Based on the evidence of record the claim 
for service connection for an acquired psychiatric disorder 
is not well grounded.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
November 1997.  In addition, at the August 1999 Board hearing 
the Board Member reminded the appellant that he had to submit 
a well-grounded claim.  The Board Member distinguished the 
neurosyphilis from the psychiatric disorder.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied at both the RO level 
and the appellate level.  See Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  


ORDER

Service connection for an acquired psychiatric disorder 
claimed as a residual of venereal disease is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

